Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a developer replenishing device to replenish the developer and to discharge an excessive developer caused by the replenishment from a developer discharging section of the developer replenishing device” (emphasis added) of claim 8 and the “the minimum outer diameter is equal to an axial outer diameter of the stirring-conveyance member” of claims 3 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “at a downstream end of the developer in the conveying direction” appears as though it should be rewritten as - - at a downstream end in the conveying direction of the developer - - in lines 8-9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:





Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. No description of “a developer replenishing device to …and to discharge an excessive developer caused by the replenishment from a developer discharging section of the developer replenishing device” of claim 8 was provided and as such, it would be unclear to one of ordinary skill in the art as to how to make a replenishment device that both replenishes and discharges the developer.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is improperly dependent upon a cancelled claim.  For examination on the merits, claim 15 will be treated as though it should be dependent upon claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub.2016/0259269) in view of Hatakeyama et al. (US Pub.2008/0170885).
Regarding claim 1, Tanaka et al. (US Pub.2016/0259269) teach an imaging system (fig.24) comprising: a stirring-conveyance member to supply developer to a developing roller (fig.28, #423 by supplying developer to #422->#421), wherein the stirring-conveyance member includes a spiral structure to convey the developer (fig.28&29, #423B) and a reverse spiral structure disposed adjacent to and downstream of the spiral structure (fig.28&29, #423C&#423D) in a conveying direction of the developer being conveyed by the spiral structure (fig.28&29, ‘left’ to ‘right’, D1), wherein the reverse spiral structure is a continuous reverse spiral structure having a diameter corresponding to a maximum outer diameter at an upstream end in the conveying direction of the developer (fig.29, #423C that continues to #423D) and corresponding to a minimum outer diameter at a downstream end of the developer in the conveying direction (fig.29, #423D), wherein: the reverse spiral structure has a maximum outer diameter portion having a diameter corresponding to the maximum outer diameter 
Regarding claim 4, Tanaka et al. (US Pub.2016/0259269) teach an image forming system wherein the maximum outer diameter portion of the reverse spiral structure is composed of a reverse spiral structure having at least 1.5 turns approximately (see fig.29, #423C).
Regarding claim 6, Tanaka et al. (US Pub.2016/0259269) teach an image forming system wherein a total of the number of turns of the maximum outer diameter portion of the reverse spiral structure and the number of turns of the varying portion of the reverse spiral structure is approximately 3.5 turns or less (fig.29: there appears to be 1.5-2 turns for #423C and about 1.5 turns for #423D resulting in an overall turn number that falls in the range of approximately 3.5 turns or less).
Regarding claim 7, Tanaka et al. (US Pub.2016/0259269) teach an imaging system wherein the reverse spiral structure along an axial direction of the stirring-conveyance member has a full length of approximately 20 mm or less (fig.29&para.0196: pitch for fig.29 #423C&#423D is 5mm for both and there appears to be 1.5-2 pitch lengths for #423C and about 1.5 pitch lengths for #423D resulting in a section length of 15-17.5mm).

Regarding claim 9, Tanaka et al. (US Pub.2016/0259269) teach a method of limiting discharge of developer in an imaging system, the method comprising: conveying the developer in a stirring conveyance member, in a conveying direction toward a reverse spiral structure (fig.28, convey in direction #D1 by #423B toward #423C); conveying the developer, by way of the reverse spiral structure, in a reverse direction opposite to the conveyance direction fig.28&29, direction D2 by#423C& #423D); and discharging excess developer having reached over the reverse spiral structure (fig.28, in direction D1 via #423E and #425), wherein the reverse spiral structure is a continuous reverse spiral structure having a maximum outer diameter at an upstream end in the conveying direction (fig.29, #423C that continues to #423D) and having a minimum outer diameter at a downstream end in the conveying direction (fig.29, #423D), wherein: the reverse spiral structure has a maximum outer diameter portion with the maximum outer diameter (fig.29, #423C), and a varying portion disposed adjacent to and downstream of the maximum outer diameter portion in the conveying direction of the developer (fig.29, transition area from #423C to #423D); and the varying portion has the maximum outer diameter at the upstream end in the conveying direction, the minimum outer diameter at the downstream end in the conveying direction (fig.29, 
Regarding claim 10, Tanaka et al. (US Pub.2016/0259269) teach an imaging system (fig.24) comprising: a stirring-conveyance member to supply developer to a developing roller (fig.28, #423 by supplying developer to #422->#421), wherein the stirring-conveyance member includes: a conveyance spiral structure (fig.28&29, #423B)  to convey the developer in a conveyance direction (fig.28&29, ‘left’ to ‘right’, D1); and a reverse spiral structure located downstream the conveyance spiral structure in the conveyance direction (fig.28&29, #423C&#423D), to convey the developer in a reverse direction opposite the conveyance direction (fig.28, D2 opposite D1; para.0191), wherein the reverse spiral structure has an upstream end having a maximum outer diameter (fig.29, #423C that continues to #423D) and a downstream end located downstream the upstream end, in the conveyance direction, the downstream end having a minimum outer diameter (fig.29, #423D), wherein: the reverse spiral structure has a maximum outer diameter portion with the maximum outer diameter (fig.29, #423C), and a varying portion disposed adjacent to and downstream of the maximum outer diameter portion in the conveying direction of the developer (fig.29, transition area from #423C to #423D); and the varying portion has the maximum outer diameter at the upstream end in the conveying direction, the minimum outer diameter at the downstream end in the conveying direction (fig.29, for a portion defined from after the most upstream turn of #423C to after the first upstream turn of #423D, this claim limitation is met).

Regarding claim 15, Tanaka et al. (US Pub.2016/0259269) teach an image forming system wherein a total of the number of turns of the maximum outer diameter portion of the reverse spiral structure and the number of turns of the varying portion of the reverse spiral structure is approximately 3.5 turns or less (fig.29: there appears to be 1.5-2 turns for #423C and about 1.5 turns for #423D resulting in an overall turn number that falls in the range of approximately 3.5 turns or less).
Regarding claim 16, Tanaka et al. (US Pub.2016/0259269) teach an imaging system wherein the minimum outer diameter is approximately 3/5 or less, of the maximum outer diameter (para.0196).
Regarding claim 17, Tanaka et al. (US Pub.2016/0259269) teach a method of limiting discharge of developer wherein the minimum outer diameter is approximately 3/5 or less, of the maximum outer diameter (para.0196).
Regarding claim 18, Tanaka et al. (US Pub.2016/0259269) teach an imaging system wherein the minimum outer diameter is approximately 3/5 or less, of the maximum outer diameter (para.0196).
However, Tanaka et al. (US Pub.2016/0259269) fail to teach the diameter of the varying portion gradually decreases from the maximum outer diameter to the minimum outer diameter.

Hatakeyama et al. (US Pub.2008/0170885) also teach traditional configurations (para.0007) where the decreasing portion (fig.14, #90) is an abrupt step down from the maximum outer diameter portion to the minimum outer diameter portion (see fig.14 & para.0008).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the step-down portion between the two reverse-spiral portions of Tanaka et al. (US Pub.2016/0259269) by using the gradual decrease as in Hatakeyama et al. (US Pub.2008/0170885) because the abrupt step configuration is known to cause a rising part of the developer at the transition to become unstable and results in improper discharge and in the quantity in the container changing greatly (para.0009) and the gradual change is known to address this problem (para.0011).
.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub.2016/0259269) in view of Hatakeyama et al. (US Pub.2008/0170885) and in view of Hayashi et al. (US Pub.2011/0229212).
Tanaka et al. (US Pub.2016/0259269) in view of Hatakeyama et al. (US Pub.2008/0170885) teach all of the limitations of claims 1 and 10, upon which claims 3 and 12 depend, respectively.
Tanaka et al. (US Pub.2016/0259269) also teach that the diameter of #423D is configured to be smaller than the diameter of #423E (para.0195).
However, Tanaka et al. (US Pub.2016/0259269) merely depicts the end of #423C facing #423E coming to an abrupt end at the preset diameter height.
Hatakeyama et al. (US Pub.2008/0170885) teach a toner screw for regulating toner discharge that is traditionally configured as a stepped diameter decrease (see fig.14&16; para.0007) and discloses that it is preferable to have a gradually decreasing screw profile as in fig.4(b) in order to solve the problem (para.0011); however, Hatakeyama et al. (US Pub.2008/0170885) also depict the minimum diameter portion of the varying portion coming to an abrupt halt.  

Based on these teachings, the Office believes that the claim limitations of claims 3 and 12 would be me because it would have been obvious to one of ordinary skill in the art at the time of filing to modify the decreasing diameter reverse spiral portion of Tanaka et al. (US Pub.2016/0259269) in view of Hatakeyama et al. (US Pub.2008/0170885) by making it continuously and gradually changing down to the axial diameter as in Hayashi et al. (US Pub.2011/0229212) because it is a known, alternative way to end a diameter decrease in a screw auger and the gradual change to the axial shaft diameter would fulfill the smaller-than-#423E condition of Tanaka et al. (US Pub.2016/0259269) in a manner that would address the problem that the abrupt step configuration is known to cause a rising part of the developer at the transition to become unstable and results in improper discharge and in the quantity in the container changing greatly (para.0009). The gradual change is known to address this problem (para.0011).

Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. 
Regarding claim 8, the applicants’ response to the objection to the drawings points out where in the specification and the drawings a developer replenishing device can be found.  The applicants, however, do not address the issue that the drawings fail to show “a developer replenishing device to replenish the developer and to discharge an excessive developer” [emphasis added].  The drawings and specification both appear to disclose a replenishing section and a discharging section, but does not appear to support a single device that both replenishes and discharges, as the claim language currently requires.  Thus, the applicants’ arguments on this point are not found to be persuasive.  
The response to the enablement rejection of claim 8 also points to paragraph 0024 and emphasizes that “example developing device 20 … may discharge…”, but fails to support the way the claim language currently reads: “a developer replenishing device to replenish the developer and to discharge an excessive developer” [emphasis added].  Thus, this argument is not persuasive.
Regarding the objection to the drawings pertaining to claims 3 and 12, the applicants showed support for the language in the specification, but this does not solve the issue of this claim language distinctly not being depicted in the drawings.  The objection still stands.
Regarding the rejections of claims 2 and 11, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to the rejection of previous claims 2 and 11 under 35 U.S.C. 103, the applicants appear to argue that Hatekayama at most discloses the amount of developr carried can be decrease by a gradual increase in the shaft diameter and cite paragraphs 0052 and 0053.  First, these paragraphs were never cited in the rejection, 
Applicant’s arguments, see p.9-10, filed 29 December 2021, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The amendments have resolved the issues noted.  The rejections under 35 U.S.C. 112(b) have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
3/1/2022